Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 22, 2016

                                     No. 04-16-00472-CR

                                    Yessica Y. PECINA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 491719
                      The Honorable Robert Behrens, Judge Presiding

                                       ORDER
         On November 18, 2016, because Appellant’s brief was late and no motion for extension
of time to file the brief had been filed, we ordered Appellant’s counsel Edward F. Shaughnessy
III to file Appellant’s brief by November 28, 2016.
        The same day our order issued, counsel filed Appellant’s brief. Our November 18, 2016
order is satisfied.
       The State’s brief is due on December 19, 2016. See TEX. R. APP. P. 38.6(b).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court